MR. JUSTICE WARD, dissenting: I respectfully disagree with the conclusion of the majority. I would affirm the judgments of the circuit and appellate courts, which upheld the position of the Department of Mental Health and Departmental Disabilities that the misconduct here constitutes cause for discharge. The Department is responsible for the treatment of mentally ill persons, who require and have a right to society’s understanding care. The Department is best informed as to the qualifications for those personnel to whom the welfare of these patients is entrusted. It deemed that discharge here would be necessary because of the character of the misconduct and possibly because only that sanction would be an effective deterrent against similar mistreatment of patients. I consider that the Commission’s disposition did not adequately relate to the sensitive requirements for proper care of the mentally ill. In another setting, a lesser sanction could be appropriate. I do not, however, think that the continued employment of an attendant whose loss of self-control lead him to punch and kick a mental patient who was under restraint can be condoned.